Jenkins, J.
The court in its charge fully and fairly submitted to the jury the question of whether, under the evidence, the cashier of the plaintiff bank, was acting as the agent of the plaintiff or as agent of the defendant, in collecting and applying the alleged payments; the jury found in favor of the defendant on that issue, and that the cashier in so acting was the agent of the plaintiff bank; the evidence authorized the verdict, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


Wade, O. J., and Luke, J., concur.